DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Ln 20, please amend to --output the measurement result--, to align with line 11.
Claim 1 Ln 30, please amend to --has been [[input]] acquired from the measurement part--, to align with line 42.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Claim 1 Ln 38-39 cites the limitation "diagnose occurrence of an abnormality in the measurement part”.  Subsequently in lines 40-48 disclose diagnosing “a battery depletion” and “a communication abnormality”, but does not state that the abnormality is represented by the two subsequents or are the two subsequents separately diagnosed entities.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --diagnose occurrence of an abnormality in the measurement part, wherein the abnormality is a battery depletion or a communication abnormality--.   Furthermore, line 40 was interpreted as --[[a]] the battery depletion-- and line 45 as --[[a]] the communication abnormality--.
Claim 1 Ln 40-44 cites the limitation: "the abnormality diagnostic part diagnoses that the battery depletion is caused in the battery 
when the data-acquisition determination part determines that the data is not acquired and 
when the remaining-battery-level determination part determines that the battery is in the low-remaining-battery-level state”.  
It is unclear if the two ‘when’s are an AND function, or an OR function.  Stated another way, it is unclear if passing of both tests is required for the determination of ‘the battery depletion’, or if only one of the two tests is required for the determination of ‘the battery depletion’.  Therefore the scope of the claim is indeterminate.  For examination, line 42 was interpreted as --not acquired and [[when]] the remaining--.
Claim 1 Ln 44-48 cites the limitation "the abnormality diagnostic part diagnoses the communication abnormality is caused in the communication part 
when the data-acquisition determination part determines that the data is not acquired and 
when the remaining-battery-level determination part determines that the battery is not in the low-remaining-battery-level state”.  
It is unclear if the two ‘when’s are an AND function, or an OR function.  Stated another way, it is unclear if passing of both tests is required for the determination of ‘the communication abnormality’, or if only one of the two tests is required for the determination of ‘the communication abnormality’. Therefore the scope of the claim is indeterminate.  For examination, line 47 was interpreted as -- not acquired and [[when]] the remaining--.
Claim 3 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  For example, line 2-3 “measures the state quantity of the working fluid at every measurement cycles”, “the measurement cycles having a predetermined time length and being repeated at every predetermined time intervals”.  Therefore, the scope of the claim is indeterminate.
Claim 5 Ln 8 cites the limitation "the abnormality diagnostic part diagnoses that a failure is caused in the sensor part”.  In claim 1 line 38-39 states ‘abnormality diagnostic part configured to diagnose occurrence of an abnormality in the measurement part, wherein the abnormality is a battery depletion or a communication abnormality.  It is unclear if the ‘failure’ is an ‘abnormality’ or a separate group/set.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --wherein abnormality diagnosed by the abnormality diagnostic part further comprises a and--.
Claim 5 Ln 8-11 cites the limitation "the abnormality diagnostic part diagnoses that a failure is caused in the sensor part 
when the data-acquisition determination part determines that the data is acquired and 
when the abnormal value is contained in the measurement result from the sensor part.”  
It is unclear if the two ‘when’s are an AND function, or an OR function.  Stated another way, it is unclear if passing of both tests is required for the determination of ‘the failure’, or if only one of the two tests is required for the determination of ‘the failure’. Therefore the scope of the claim is indeterminate.  .  Therefore the scope of the claim is indeterminate.  For examination, the line 10 was interpreted as --acquired and [[when]] the abnormal value--.
Claims 2, 4 and 6 are rejected at least for their dependence upon claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, NORIKAZU O et al. WO 2017199607 A1 (used throughout 
a measurement unit (12) provided on the fluid pressure cylinder, the measurement unit being configured to measure a state quantity of the working fluid leaking out through the gap between the piston rod and the cylinder head (pressure, [0021]); and 
a controller (13) configured to acquire a measurement result from the measurement unit [0022], 
wherein the measurement unit has: 
a rod seal (8) provided in the cylinder head, the rod seal being configured to seal the gap between the piston rod and the cylinder head [0018]; 
a detection space (11) to which the working fluid leaked out through the rod seal is guided; and 
a measurement part (12) configured to execute, under a predetermined operating conditions (interpreted as operating conditions), measurement of the state quantity of the working fluid in the detection space and output the measurement result [0021],
the measurement part has: 
a sensor part configured to measure the state quantity of the working fluid in the 
a communication part configured to transmit a data containing the measurement result from the sensor part (interpreted as the portion of (12) that sends the data to (13)).
Ooki fails to explicitly state that the measurement part has a battery configured to function as a power source and the communication part is configured to transmit a voltage of the battery to the controller through a wireless communication; and
the controller has: 
a data-acquisition determination part configured to determine whether or not the data has been acquired from the measurement part; 
a remaining-battery-level calculation part configured to calculate a remaining battery level based on the voltage of the battery; 
a remaining-battery-level determination part configured to determine whether or not the battery is in a low-remaining-battery-level state by comparing the remaining battery level calculated by the remaining-battery-level calculation part and a predetermined remaining-battery-level threshold value; and 
an abnormality diagnostic part configured to diagnose occurrence of an abnormality in the measurement part, wherein the abnormality is a battery depletion or a communication abnormality, and wherein 
the abnormality diagnostic part diagnoses that the battery depletion is caused in the battery when the data-acquisition determination part determines that the data is not acquired and the remaining-battery-level determination part determines that the battery is in the low-remaining-battery-level state, and the abnormality diagnostic part the communication abnormality is caused in the communication part when the data-acquisition determination part determines that the data is not acquired and the remaining-battery-level determination part determines that the battery is not in the low-remaining-battery-level state.

Rhee; Hee Jang US 20170108399 A1, hereinafter Rhee, further discloses (Fig. 1, 2) a measurement unit, as claimed above for Ooki, and further discloses the measurement unit (120) is configured to transmit through wireless communication [0122], and therefore fundamentally requires a battery configured to function as a power source.  However, Rhee fails to disclose the communication part (150) is configured to transmit a voltage of the battery to the controller, nor the controller parts as claimed.

Further modification of the device of Ooki/Rhee, cannot be performed without improper hindsight bias.

Prior Art
ANDERSSON; Helge, US 20190324088 A1 and Bryngelsson; Hanna et al. US 20190339330 A1 discloses a remote sensor whereby battery monitoring is performed.
Schexnayder; Lawrence F. US 3943717 A; Bowbin; John F.	US 4065852 A and Nagel; Robert W. US 20080272554 A1 disclose actuator whereby leakage through the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745